Citation Nr: 0838205	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-11 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  The propriety of the offset amount of $100,000 awarded 
under 38 U.S.C.A. § 1151 against the appellant's Dependency 
and Indemnity Compensation (DIC) benefits.

2.  Whether the overpayment of DIC benefits in the calculated 
amount of $7,231.00, was validly created.

3.  Entitlement to waiver of recovery of overpayment of DIC 
benefits in the calculated amount of $7,231.00


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


INTRODUCTION

The veteran served on active duty from October 1965 to 
November 1969.  The veteran died in October 2000.  The 
appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which proposed to offset the Federal Tort 
Claims Act settlement benefits in the amount of $100,000, 
against the appellant's monthly DIC benefits.  Final action 
was taken in August 2006 and as a result, overpayment was 
created in the calculated amount of $7,231.00.     

In January 2007, the RO denied the appellant's request for 
waiver of recovery of the overpayment amount.  The appellant 
disagreed with the denial in April 2007; however, a statement 
of the case (SOC) has not been issued to the appellant with 
respect to the request for waiver.  Therefore, the Board must 
remand the claim, pending the issuance of an SOC to the 
appellant and receipt of her timely appeal in response 
thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).


FINDINGS OF FACT

1.  The appellant is the surviving spouse of the decedent 
veteran.

2.  The appellant was awarded DIC benefits under 38 U.S.C.A. 
§ 1151 effective November 1, 2000.

3.  On January 11, 2006, the appellant signed a Stipulation 
for Compromise Settlement and Release of Federal Tort Claims 
pursuant to 28 U.S.C. § 2677 for and in consideration of 
$200,000, in settlement of the veteran's wrongful death.  

4.  The appellant received $100,000, in her individual 
capacity.   

5.  The settlement became final when the Assistant United 
States Attorney for the Northern District of Ohio signed the 
stipulation on January 17, 2006.

6.  Set off of benefits received under 38 U.S.C.A. § 1151(a) 
against DIC benefits is prescribed by law under 38 U.S.C.A. 
§ 1151(b) and 38 C.F.R. § 3.362.

7.  The charged indebtedness in the calculated amount of 
$7,231.00, was validly created.


CONCLUSIONS OF LAW

1.  The offset amount of $100,000 awarded under 38 U.S.C.A. 
§ 1151 against the appellant's DIC benefits was proper.  38 
U.S.C.A. §§ 1151, 1310, 1311 (West 2002); 38 C.F.R. §§, 
3.103, 3.361, 3.362 (2007); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

2.  The debt created by overpayment of DIC benefits in the 
calculated amount of $7,231.00, is valid.  38 U.S.C.A. §§ 
1310, 1311 (West 2002); 38 C.F.R. §§, 3.103, 3.361, 3.362 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); see 
Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits. Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  With regard to whether the 
offset was proper, the Board has determined that there is no 
legal entitlement to the claimed benefit as a matter of law.  
The notice provisions and duty to assist provisions of the 
VCAA are not applicable to claims, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  
As there is no dispute as to the underlying facts of this 
case, and as the Board has denied the claim as a matter of 
law, the VCAA is inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001). 

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim. 
38 U.S.C. §§ 5102, 5103 and 5103A (West 2002); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

In Barger v. Principi, 16 Vet. App. 132 (2002), the Court 
held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, noting that the statute at issue in such 
cases is found in Chapter 53, Title 38, United States Code, 
and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, it's implementing regulations) is not for 
application in this matter.

Nevertheless, the Board points out that the RO has explained 
to the appellant the bases for the finding that the debt was 
valid.  The RO also afforded her the opportunity to present 
information and evidence in support of her claim.  The Board 
finds that these actions satisfy any duties to notify and 
assist owed the appellant in the development of her claim.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2007).  In March 2006, the RO informed the appellant 
that settlement amounts received under the Federal Tort 
Claims Act on behalf of the veteran would be offset against 
her DIC payments as they represented a duplication of federal 
benefits.  She was notified that the withholding was proposed 
effective February 2006.  She was further notified that 
payments were going to be continued at the present rate for 
60 days, which would result in an over payment of benefits 
which have been paid.  She was notified when final action was 
taken in August 2006.  The appellant was provided her Notice 
of Rights.  Thereafter, she filed a notice of disagreement 
(NOD) in October 2006.

The RO provided the appellant an SOC in April 2007, which 
informed her of the criteria to be applied in determining 
whether the debt was validly created.  The Board finds, 
therefore, that as a practical matter VA has informed the 
appellant of the evidence needed to substantiate her claim.


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  The propriety of the offset amount of $100,000 awarded 
under 38 U.S.C.A. § 1151 against the appellant's DIC 
benefits.

The appellant contends that the offset amount of $100,000, 
from settlement received under the Federal Tort Claims Act 
against her DIC benefits was not proper.  Specifically, she 
asserts that her negotiated settlement precluded such an 
occurrence and that she did not receive monies as an 
individual, but as the executor of the veteran's estate, 
which precludes withholding future DIC benefits.  

Having carefully reviewed the evidence of record, and in 
light of the laws and regulations, the Board concludes that 
the offset of $100,000, awarded under 38 U.S.C.A. § 1151 
against DIC benefits was proper and the claim must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In this regard, in a June 2003 rating decision, the appellant 
was awarded DIC benefits under 38 U.S.C.A. § 1151.  Payments 
were made effective November 
1, 2000.

On January 11, 2006, the appellant signed a Stipulation for 
Compromise Settlement and Release of Federal Tort Claims 
pursuant to 28 U.S.C.A. § 2677 for and in consideration of 
$200,000.  The Assistant United States Attorney's for the 
Northern District of Ohio signed the stipulation on January 
17, 2006.  The Board notes that of the total amount, $100,000 
was awarded to the appellant in her individual capacity.  
(Emphasis added).  A February 2006 Memorandum from the Deputy 
Assistant General Counsel confirmed and notified the RO that 
the set off amount for 1151 benefits was $100,000 for the 
appellant as the surviving spouse.

As noted above, the appellant was awarded DIC benefits for 
the death of the veteran in the same manner as if his death 
were service connected.  38 U.S.C.A. § 1151(a).  As the 
appellant was awarded a judgment against the United States in 
a civil action brought pursuant to section 1346(b) of title 
28 or entered into a settlement under section 2677 of title 
28,  no benefits by reason of the veteran's death received 
pursuant to 38 U.S.C.A. § 1151(a)  shall be paid to her for 
any month beginning after the date such judgement, 
settlement, or compromise becomes final until the aggregate 
amount of benefits which would be paid but for this 
subsection equals the total amount included in such judgment, 
settlement, or compromise.  38 U.S.C.A. § 1151(b).

The amount to be offset under 38 U.S.C.A. § 1151(b) from 
benefits awarded under 38 U.S.C.A. § 1151(a) is the 
survivor's proportional share of the cost to the United 
States of the settlement or compromise, including the 
survivor's proportional share of attorney fees.  38 C.F.R. 
§ 3.362(d).  Moreover, the amount to be offset under 
38 U.S.C.A. § 1151(b) from any DIC awarded under 38 U.S.C.A. 
§ 1151(a) is only the amount of the settlement representing 
damages for the veteran's death the survivor receives in an 
individual capacity or as distribution from the decedent 
veteran's estate of sums included in the settlement to 
compensate for harm suffered by the survivor, plus the 
survivor's proportional share of attorney fees.  38 C.F.R. 
§ 3.362(c).  

Although the Board acknowledges the veteran's service and 
sacrifice for his country, and is sympathetic to the 
appellant for her loss and frustration for this lengthy 
process, the Board must apply the law as it exists, and the 
Board is bound by the laws codified in Title 38 of the United 
States Code and Code of Federal Regulations, which govern 
dependent's benefits administered by the Secretary of VA.  
See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (the Board 
must apply "the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant]'", quoting Kelly v. Derwinski, 3 Vet. App. 171, 
172 (1992)).  The law (38 U.S.C.A. § 1151(b); 38 C.F.R. 
§ 3.362) requires that we offset the amount of the 
appellant's Federal Tort Claims Act settlement against her 
DIC award.  

At this juncture, the Board would like to acknowledge the 
appellant's assertions that her negotiated settlement 
precluded offset.  However, the settlement signed by the 
appellant on January 11, 2006, specifically contained a 
provision which stated that since she was receiving benefits 
pursuant to 38 U.S.C.A. § 1151 as a result of the death of 
the veteran, the distribution of the settlement would

 "...result in a suspension and offset of 
future monthly benefit payments to 
Plaintiff [appellant] in accordance with 
38 U.S.C. § 1151(b) and 38 C.F.R. § 3.362 
until the aggregate amount offset equals 
the amount of the distribution to her 
plus her proportional share of attorney 
fees."  

January 11, 2006 Settlement, Clause 2, at page 3.

Thus, her first contention is without merit.  Finally, she 
claimed that she did not receive monies as an individual, but 
as the executor of the veteran's estate, which precluded 
withholding future DIC benefits.  However, the settlement 
specifically notes that the appellant was receiving the 
$100,000 in her individual capacity.  See January 11, 2006 
Settlement, Clause 2.  Regardless of whether she received the 
settlement as an individual or as the executrix of the 
estate, the regulations governing offset make no such 
distinction.  The offset is the amount received in either the 
appellant's individual capacity, as in the instant case, or 
as distribution from the decedent veteran's estate.  
38 C.F.R. § 3.362(c).  

Thus, the offset amount of $100,000 awarded under 38 U.S.C.A. 
§ 1151 against the appellant's DIC benefits was proper.

II.  Whether the overpayment of DIC benefits in the 
calculated amount of $7,231.00, was validly created.

The United States Court of Appeals for Veterans Claims 
(Court) has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-435 (1991).  
VA General Counsel has reinforced this obligation by holding 
that where the validity of a debt is challenged that issue 
must be developed before the issue of entitlement to waiver 
of the debt can be considered.  See VAOGCPREC 6-98.  Under 38 
U.S.C.A. § 7104(c) (West 2002), the Board is bound by the 
precedent opinions that are issued by the Office of the VA 
General Counsel.

The appellant has been charged with indebtedness to the 
government in the amount of $7,231.00.  This amount 
represents DIC benefits paid between February 1, 2006, and 
August 1, 2006.  

The appellant had been receiving DIC benefits as of November 
1, 2000.  On January 11, 2006, a settlement under the Federal 
Tort Claims Act in the amount of $200,000, for the wrongful 
death of the veteran became final.  The appellant was awarded 
$100,000, in her individual capacity.  The settlement became 
final on January 17, 2006, when the Assistant United States 
Attorney's for the Northern District of Ohio signed the 
stipulation.  As a result of the structured settlement, set 
off the $100,000 against DIC benefits received under 
38 U.S.C.A. § 1151(a) was prescribed by law under 38 U.S.C.A. 
§ 1151(b) and 38 C.F.R. § 3.362.  The Board found in the 
instant decision that the offset was proper; however, it 
resulted in an overpayment of DIC benefits in the calculated 
amount of $7,231.00.

The appellant has challenged the creation of the debt.  She 
first argues that she did not receive the settlement amount 
until March 2006, so the February 1, 2006, effective date was 
not proper.  However, the offset of DIC benefits awarded 
under 38 U.S.C.A. § 1151(a) begins the first month after the 
structured settlement or structured compromise has become 
final.  38 C.F.R. § 3.362(d)(2).  No provisions are made for 
when payment is actually received.  

In the instant case, the settlement became final on January 
17, 2006, when the Assistant United States Attorney for the 
Northern District of Ohio signed the stipulation.  As the 
settlement became final January 17, 2006, the first month 
after the structured settlement was properly identified as 
February 2006.  Thus, the February 1, 2006, effective date is 
valid.  Id. 

The appellant next contends that she did not create the debt 
and was told that DIC benefits would not stop until December 
2006 and thus, she was not at fault in its creation.  The 
Board finds these arguments without merit.  The issue of 
fault will not be reached in the instant decision for reasons 
set forth below.

In February 2006, the Deputy Assistant General Counsel 
notified the Director of Compensation and Pension Service 
that a settlement had been reached in the suit pertaining to 
the wrongful death of the veteran in the amount of $200,000.  
The offset amount was identified as $100,000, to be paid to 
the appellant.

In March 2006, the RO informed the appellant that settlement 
amounts received under the Federal Tort Claims Act on behalf 
of the veteran would be offset against her DIC payments as it 
represented a duplication of federal benefits.  She was 
notified that her the withholding was proposed effective 
February 2006.  She was further notified that payments were 
going to be continued at the present rate for 60 days, which 
would result in an over payment of benefits which have been 
paid.  The letter specifically notified the appellant that 
she could minimize potential overpayment by adjusting her 
benefits before the 60-day period.  She did not respond.  
Finally, she was notified that if she accepted the payments 
and the proposed action was effectuated, she would have to 
repay all or part of the benefits received.  

While the appellant was not notified of final action until 
August 2006, she negotiated payments up until September 1, 
2006, as she continued to accept payments into her bank 
account.  An overpayment is created when a payee has received 
monetary benefits to which he or she is not entitled.  38 
C.F.R. § 1.962.
The monthly amount paid from February 1, 2006, to August 31, 
2006, was $1,033.00.  This totaled $7,231.00. 

The appellant does not dispute that she received the 
payments.  She in fact indicated that she was surprised when 
the checks ended on October 1, 2006, without notice.  See 
substantive appeal received in April 2007.  Though the 
appellant maintains that she was informed by VA workers at a 
1-800 number that the payments to her were valid, she has 
presented no evidence to substantiate this assertion.  
Moreover, she was notified as of March 2006 that DIC benefits 
were not owed to her as of February 1, 2006, regardless of 
when the final action was taken.  

With regard to her claim that she was told that payment of 
DIC benefits was to stop as of December 2006, this is also 
without merit.  The appellant was notified on September 11, 
2006, that withholding of overpayment in the amount of 
$7,231.00, was scheduled to begin in December 2006.  She was 
not notified that the DIC benefits were stopping effective 
December 2006.  This would have been contrary to notices she 
received in March 2006 and August 2006.

The Board has carefully considered the appellant's 
contentions; however, after   review of the evidence of 
record, and in light of the laws and regulations, the Board 
concludes that the overpayment of DIC benefits in the 
calculated amount of $7,231.00, paid pursuant to 38 U.S.C.A. 
§ 1151(a) was properly created, and the debt resulting 
therefrom is valid.

The Board notes that in finding that the debt at issue in 
this case was properly created, the Board is not intimating 
any opinion as to the fault or responsibility for the 
creation of the debt, as that question goes to the issue of 
entitlement to waiver of recovery of the overpayment, which 
is not before the Board.  See 38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.962, 1.963, 1.965 (2007).

ORDER

The offset amount of $100,000 awarded under 38 U.S.C.A. 
§ 1151 against the appellant's DIC benefits was proper.  The 
appeal is denied.

The overpayment of DIC benefits in the calculated amount of 
$7,231.00, was validly created.  The appeal is denied.


REMAND

As noted in the Introduction, in January 2007, the RO denied 
the appellant's request for waiver of recovery of overpayment 
of DIC benefits in the calculated amount of $7,231.00.  The 
appellant filed a timely NOD in April 2007.  See 38 C.F.R. 
§ 20.302(a).  Since there has been an initial RO adjudication 
of the claim and an NOD as to the denial, the appellant is 
entitled to an SOC, and the current lack of an SOC with 
respect to the claim is a procedural defect requiring remand.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2004); see also Manlincon v. West, 12 Vet. App. 238 (1999). 

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

The RO must provide the appellant an SOC 
with respect to her request of waiver of 
overpayment in the calculated amount of 
$7,231.00, for DIC benefits paid between 
February 1, 2006, and August 31, 2006.  
The appellant should be informed that she 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If a substantive appeal is filed 
the claim, subject to current appellate 
procedures, should be returned to the 
Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


